302 F.2d 145
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SOUTHERN ELECTRONICS COMPANY, Inc., Respondent.
No. 14725.
United States Court of Appeals Sixth Circuit.
May 3, 1962.

Rosanna A. Blake, Washington, D.C.  (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Rosanna A. Blake, Judith Bleich Kahn, Attys., N.L.R.B., Washington, D.C., on the brief), for petitioner.
S. J. Milligan, Milligan, Silvers & Coleman, Greenville, Tenn., for respondent.
Before MILLER, Chief Judge, and McALLISTER and O'SULLIVAN, Circuit judges.
PER CURIAM.


1
The National Labor Relations Board found that respondent violated Section 8(a) (3) and (1) of the National Labor Relations Act, as amended, by transferring an employee to the night shift and by selecting six other employeexs for layoff, all because of their union activities, and that it violated Section 8(a)(1) of the Act by promising new benefits if the employees would abandon their union activity.  It seeks enforcement of its order directing respondent to cease and desist from said unfair labor practices, to return the one employee to the day shift, to reinstate the three of the six employees not previously reinstated, to make whole the six employees who were laid off, and to post the usual notices.


2
Respondent's contention that the shift of one employee to the night shift and the layoff of the six employees was not the result of their union activities, but was fully justified by operating conditions at the plant, has enough support in the evidence to be persuasive to the Court if this issue was before us as an original question, but on this review we are of the opinion that the findings of the Board are supported by substantial evidence on the record considered as a whole and must be accepted.  Section 160(e), Title 29 United States Code; Old King Cole v. N.L.R.B., 250 F.2d 791, C.A.6th; N.L.R.B. v. Bendix Corporation, 299 F.2d 308, C.A.6th.


3
Enforcement of the Board's order is decreed.